Citation Nr: 0522720	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death has been received.

(The issue of whether a December 16, 1996 decision of the 
Board of Veterans' Appeals that denied service connection for 
cause of death should be reversed or revised on the grounds 
of clear and unmistakable error is the subject of a separate 
decision of the Board).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1984.  He died in January 1993.  The appellant is his widow.

In December 1996, the Board of Veterans' Appeals (Board) 
denied the appellant's original claim for service connection 
for the cause of the veteran's death.

This matter now comes to the Board on appeal from an April 
2003 decision that denied service connection for the cause of 
the veteran's death on the basis that new and material 
evidence to reopen the claim had not been received.  The 
appellant filed a notice of disagreement (NOD) in May 2003, 
and the RO issued a statement of the case (SOC) in August 
2003.  The appellant filed a substantive appeal, perfecting 
her appeal, in October 2003.

In April 2004, the appellant's representative submitted 
additional evidence directly to the Board, without a waiver 
of initial RO consideration of the evidence.

Regardless of how the RO has characterized, or adjudicated, 
the issue, the Board emphasizes that the preliminary question 
of whether a previously denied claim should be reopened and 
reconsidered is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The initial question before the Board is whether new 
and material evidence has been presented.  Id.  Hence, the 
Board has characterized the issue as on the title page.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

As noted above, the Board initially denied appellant's claim 
in December 1996.  As the appellant did not appeal that 
denial, and no other exception to finality applies, that 
denial is final as to the evidence then of record.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board points out that the appellant has never been 
provided notice of the laws and regulations governing 
finality and reopening of previously disallowed claims.  
Accordingly, the matter on appeal must be returned to the RO 
for issuance of a supplemental SOC (SSOC), reflecting 
consideration of the matter of whether new and material 
evidence to reopen the previously denied claim has been 
received, citation to the applicable laws and regulations, 
and the RO's reasons and bases for its determination.  See 
38 C.F.R. § 19.29 (2004). 

While the Board regrets the delay inherent in remanding the 
appellant's claim, in order to ensure that the appellant's 
procedural rights are protected insofar as receiving adequate 
notice of the criteria governing the petition to reopen on 
appeal, and the opportunity to present argument and evidence 
on this issue, RO consideration, in the first instance, is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Likewise, the RO should consider the additional 
evidence submitted directly to the Board, without waiver, in 
April 2004.
  
Prior to considering the appellant's petition to reopen, the 
RO should undertake any appropriate notification and/or 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing regulations.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the matter of whether new and 
material evidence to reopen the claim for 
service connection for the cause of the 
veteran's death has been received.  The 
RO should adjudicate the claim in light 
of all pertinent evidence (to include the 
evidence submitted directly to the Board 
in June 2004) and legal authority. 

2.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the appellant and her 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered-to specifically 
include 38 C.F.R. § 3.156-along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


